Title: To Thomas Jefferson from Martha Jefferson Randolph, 31 May 1804
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Edgehill May 31, 1804
          
          Pardon me Dearest Father for having so long delayed answering your letter. great was the anxiety I suffered untill it arrived, nor was that any ways relieved by hearing what a horrible journey you had had, although it may ultimately prove fortunate if it serves as a warning against future exposure to cold and fatigue which every day of your life you will be less able to bear. no appology can be necessary for writing lengthily to me about your self. I hope you are not yet to learn that no subject on earth is or ever can be so dear and interesting to me. I speak so entirely without an exception that I do not hesitate to declare if my other duties could possibly interfere with my devotion to you I should not feel a scruple in sacrifising them, to a sentiment which has litterally “grown with my growth and strengthened with my strength, and which no subsequent attachment has in the smallest degree weakened. it is truly the happiness of my life to think that I can dedicate the remainder of it to promote yours. it is a subject however upon which I ought never to write for no pen on earth can do justice to the feelings of my heart. Ann is gone down with Aunt Eppes and I am shortly to join her if they send the carriage for me which my Aunt pressed so warmly that I could not refuse her. a letter from Ann informs me of their being all well on the 26th but the baby who continues mending, slowly. we are as usual all well here. I have my self had an attack of something like the cramp in the stomack. the spasm’s were violent and came on with an attempt to puke which however produced nothing more than an isuportable distention of the breast at the moment and a difficulty of breathing amounting allmost to suffocation I was much allarmed my self Mr Randolph has since affirmed it to have been hysterics but I certainly know him to be wrong there it was occasioned by eating radishes & milk at the same meal both of which are unfriendly to my stomack and the affection of the speech of which I was very sensible at the time proves it to have been some thing more serious than mere hysterics I was relieved by pepper mint repeating the doses till my stomack was brought to act again. but it was several hours before I was sufficiently easy to sit or lye down I have been perfectly well since. I shall however allways stand in dread of another attack of the same nature and which may not be as easily checked the second time. adieu Dearly beloved Father believe me with a tenderness not to be expressed yours most affectionately
          
            M Randolph 
          
         